Citation Nr: 9929179	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of 
bilateral eye injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to May 
1972.  

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied an increased rating for a left 
varicocele and service connection for tinnitus and bilateral 
eye injuries.  The RO also denied entitlement to a 10 percent 
rating based on multiple, noncompensable service-connected 
disabilities.  The veteran indicated disagreement with and 
appealed to the Board of Veterans' Appeals (Board) the denial 
of an increased rating for a left varicocele and the denial 
of service connection for tinnitus and bilateral eye 
injuries.  

In July 1999 the veteran submitted a written request to 
withdraw his claim for an increased rating for a left 
varicocele.  As the veteran has met the criteria in 38 C.F.R. 
§ 20.204 (1998) for withdrawal of his appeal, the issue of an 
increased rating for a left varicocele will not be considered 
by the Board.  The issues on appeal are limited to those 
reflected on the title page.  


FINDING OF FACT

The veteran's current tinnitus began during his military 
service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Factual Background.  Prior to his induction into military 
service in October 1970 the veteran was examined.  The 
veteran's date of birth was listed as December 18, 1950.  A 
history of otitis and a healed tympanic membrane were noted, 
but tinnitus was not noted.  In December 1971 an ear, nose 
and throat consultation report reflects that the veteran had 
a history of perforation of the left drum and decreased 
hearing.  Tinnitus was not noted.

The claims folder contains two Audiological Case History 
forms which are undated.  In the blank for his age, 20 was 
written on both forms.  One form has "yes" written next to 
tinnitus.  It was noted to be intermittent.  It was described 
as a ringing or buzzing.  It was high pitched.  It occurred 
three times a day, especially at bedtime.  The veteran gave a 
history of noise exposure in basic training.  Length of 
exposure was eight weeks.  He was exposed twelve hours a day.  
Ear protection was available and was used sometimes.  The 
second form had the word "No" written next to tinnitus.  

On service separation examination in March 1972 there was no 
reference to tinnitus.  The veteran was released from 
military service on May 15, 1972.

In a statement dated May 26, 1972, R. Blumenfeld, M.D., a 
specialist in otolaryngology, reported that the veteran was 
seen on May 24, 1972 with a history of hearing loss in the 
left ear, dizziness with rapid motion and a ringing sensation 
in both ears.

A November 1972 VA examination did not comment on the 
presence or absence of tinnitus.  

A VA audiological evaluation was performed in November 1993.  
The veteran gave a history of sustaining a ruptured eardrum 
in the left ear following a firecracker explosion when he was 
11 years old.  He had tried to enlist in the service and 
failed due to hearing loss in that ear.  Two years later he 
was drafted.  His main complaint was a constant ringing in 
the left ear.  He had some difficulty hearing in background 
noise.  His military history included exposure to artillery 
fire during training exercises.  The examiner noted that the 
veteran complained of constant tinnitus.  He perceived it as 
a high pitched tone with no variance in loudness or pitch.  
He said it was very bothersome at times.  

VA records from January 1997 reveal that the veteran 
complained of constant ringing in his left ear for many 
years.  It had become worse recently.  It was constant and 
high pitched.  The assessment was tinnitus.  

A March 1997 VA Audiological History form included check 
marks by tinnitus, both right and left.  Episodes of tinnitus 
were noted to be constant.  A history of exposure to small 
and heavy weapons was also noted.  Longstanding left tinnitus 
and hearing loss were noted.  

At his hearing before the undersigned Member of the Board in 
July 1999, the veteran testified that he injured his ear when 
he was 12 years old when a firecracker exploded in his hand.  
He did not have ringing in his left ear then.  He attributed 
his eventual tinnitus to extensive weapons firing in service.  
The veteran first noticed ringing in his ears in the latter 
part of 1971 or 1972.  It was a constant ringing or buzzing 
noise.  He was stationed at Fort Sill when he first noticed 
it.  He testified that the tinnitus had been continuous since 
it began during military service but seemed to be getting 
worse over the years.

Analysis.  The veteran's claim of entitlement to service 
connection for tinnitus is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Tinnitus was noted while the 
veteran was in service and shortly after his release from 
service.  There is medical evidence demonstrating that the 
veteran currently suffer from tinnitus.  The veteran's 
testimony regarding in-service symptoms and continuity of 
symptoms constitutes nexus evidence inasmuch as tinnitus is a 
disability that is perceptible to a lay person.

A lay person is competent to provide evidence of the 
manifestations of a disability that would be perceptible to a 
lay person.  Falzone v. Brown, 8 Vet. App. 393, 403 (1997) 
(citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that medical causation evidence may not be necessary 
for conditions that lend themselves to lay observation such 
as flat feet.  See Savage, supra; Layno v. Brown, 6 Vet. 
App. 465,470 (1994); Horowitz v. Brown, 5 Vet. App. 217, 221-
222 (1993); Budnik v. Derwinski, 3 Vet. App. 185, 186-7 
(1992).  Tinnitus is a "perception of sound in the absence of 
acoustic stimulus" and is a subjective experience of the 
patient.  Robert Berkow, M.D., THE MERCK MANUAL OF DIAGNOSIS 
AND THERAPY, 2172 (15th ed. 1987).  Since the disease is 
defined as a subjective experience of the patient, it is an 
underlying disability for which lay statements can provide 
nexus evidence.  Savage, supra.

The service medical records include an audiological history 
form that must have been filled out sometime between December 
18, 1970, and December 18, 1971, because the veteran was 
noted to be twenty years of age.  That form noted tinnitus in 
service.  There is no evidence that the veteran had tinnitus 
prior to service or that his tinnitus is related to his 
firecracker injury or ruptured eardrum prior to service.  
Since tinnitus was first noted in service it is immaterial 
whether it is related to noise exposure in service or some 
other cause.

While tinnitus was not noted when the veteran was examined 
prior to his release from service, the veteran saw a 
specialist in otolaryngology with 2 weeks of his release from 
service at which time he presented complaints of a ringing 
sensation in both ears.  The veteran has established 
continuity of symptomatology by his testimony that he has had 
tinnitus continuously since service.  The claims folder 
includes VA records that reveal current diagnoses of 
tinnitus.  These facts are sufficient to establish that the 
veteran incurred chronic tinnitus in service which has 
continued to the current time.  Accordingly, service 
connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The veteran is seeking service connection for residuals of a 
bilateral eye injury in service.  Service medical records 
reveal that the veteran sought treatment for eye trouble in 
March 1972.  He had bilateral conjunctivitis.  He had been 
sitting under a sun lamp and had on protective glasses.  
However, he had fulminating conjunctivitis.  Tetracycline 
drops were used and sulfa cream.  There are no records of a 
current diagnosis of any residuals of the bilateral eye 
injury in service.  

The veteran appeared at a hearing before the undersigned 
Member of the Board in July 1999.  He testified that he had a 
VA examination 11 or 12 months previously.  He stated that 
the VA examiner said he had ultraviolet UV ray damage.  He 
also had had an eye examination the previous day for the 
Douglas County Schools.  

When VA receives an application for benefits that is not 
complete and VA is on notice that relevant evidence may exist 
or could be obtained, VA is obligated under 38 U.S.C.A. 
§ 5103(a) to assist the claimant in understanding how to file 
for benefits and what evidence is required; that obligation 
includes telling a claimant to submit a statement from a 
physician who has reportedly voiced an opinion that may be 
sufficient to well ground the claim.  Lindsay v. Brown, 
9 Vet. App. 225 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In Anglin v. West, 11 Vet. App. 361 (1998) the 
appellant testified at a hearing that he was told by doctors 
that his back condition was related to trauma in service.  
The Court held that once aware of this statement, VA had a 
duty under 38 U.S.C. § 5103(a) to advise the appellant that 
such physicians' statements were needed to "complete his 
application."  Because this duty was not met, the Court 
concluded that a remand was necessary to allow the VA to 
fulfill this section 5103(a) duty.  

In the July 1998 statement of the case the RO informed the 
veteran that his claim for service connection for bilateral 
eye injury was not well grounded.  They indicated that no 
evidence of a current bilateral eye disability had been 
submitted.  The veteran's testimony indicates that there may 
be medical evidence of a current eye disorder.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992) the Court held that remand 
was necessary when documents proffered by the veteran were in 
the control of VA and could reasonably be expected to be part 
and of the record and could be determinative of the claim.  

For that reason the veteran's claim must be remanded to the 
RO for the following development:

The RO should request the veteran to 
identify all health care providers who 
have examined or treated him in the 
recent past for his eyes.  The veteran is 
specifically requested to identify the 
date and place of the VA examination 
which took place 11 or twelve months 
prior to his hearing in July 1999 and the 
name and address of the practitioner who 
examined his eyes on behalf of the 
Douglas County Schools in July 1999.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefit sought remains denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

